Exhibit 10.2

FINAL FORM

April 13, 2018

BY HAND

Mr. John Cantele

 

Re: Executive Vice President and Chief Operating Officer Appointment of
CorePoint Lodging Inc.

Mr. Cantele:

On behalf of CorePoint Lodging Inc. (the “Company”), I am pleased to offer you
employment as its Executive Vice President and Chief Operating Officer,
reporting to the Company’s President and Chief Executive Officer (the “CEO”),
with a start date on the date on which the spin-off of the Company from La
Quinta Holdings, Inc. is effective (the “Effective Date”). This offer, and the
opportunity it represents, is extended with great confidence in your abilities,
and we are excited to have you lead the Company to successes.

As a condition of your employment with the Company, you agree to observe and
comply with all of the rules, regulations, policies and procedures established
by the Company from time to time and all applicable laws, rules and regulations
imposed by any governmental regulatory authority from time to time. Without
limiting the foregoing, you agree that during your employment with the Company,
you will devote your full business time, attention, skill and best efforts to
the performance of your employment duties and you are not to engage in any other
business or occupation while you are employed with the Company. This will not,
however, limit your ability from (i) serving, with the prior written consent of
the Company’s Board of Directors (the “Board”), as a member of the boards of
directors or advisory boards (or their equivalents in the case of a
non-corporate entity) of non-competing businesses and charitable organizations,
(ii) engaging in charitable activities and community affairs, and (iii) managing
your personal investments and affairs; provided, however, that the activities
set out in clauses (i), (ii), and (iii) shall be limited by you so as not to
materially interfere, individually or in the aggregate, with the performance of
your duties and responsibilities to the Company.

During your employment with the Company, the Company will provide you with the
following compensation and benefits:

Base Salary: Your annual base salary shall be $509,850, subject to increase (but
not decrease) as may be approved by the Compensation Committee of the Board (the
“Compensation Committee”) from time to time. Your base salary will be payable in
accordance with the Company’s regular payroll practices.

Annual Bonus: During each fiscal year of your employment with the Company, you
will be eligible to participate in the Company’s annual bonus program applicable
to senior executive officers, as adopted by the Compensation Committee in
respect of each applicable year, and under which you be eligible to receive an
annual incentive bonus, with a target bonus amount equal to 100% of your base
salary. The annual bonus for the 2018 fiscal year will be pro-rated to reflect
your partial year of service. The actual annual bonus amount will be based upon
achievement of Company and individual performance targets established by the
Compensation Committee for the fiscal year to which the bonus relates, and will
be paid to you in accordance with the terms of the annual bonus program at the
same time bonuses are generally paid to other senior executive officers of the
Company.

Long-Term Incentives: In addition to your cash compensation, you will be
eligible to participate in the Company’s long-term incentive program in a manner
consistent with other senior executive officers of the Company, and will be
eligible to receive annual grants under such program in amounts and in a form
determined by the Compensation Committee.



--------------------------------------------------------------------------------

For the 2018 fiscal year, your long-term incentive award will be in the form of
Restricted Stock that will vest in three substantially equal installments on
December 15, 2018, and on each of the first and second anniversaries of such
date, and the remainder of which will be in the form of Performance Share Units
that vest based on the achievement of Company performance metrics, which will be
established by the Compensation Committee in consultation with the CEO. The
number of shares of Restricted Stock granted will equal $540,000 divided by the
closing price of the shares of the Company on the Effective Date (the “Initial
Closing Price”), and the number of Performance Share Units granted will have a
target value of $360,000, based on the Initial Closing Price. As with the other
senior executives, these awards will be granted under the Company’s 2018 Omnibus
Incentive Plan, which is expected to be approved prior to the Effective Date
(the “Incentive Plan”), and will be subject to the terms of the Incentive Plan
as well as the applicable award agreement (each, an “Award Agreement”) that you
will be required to execute in connection with the grants.

If you undergo a qualifying termination of employment (i.e., by the Company
without Cause or by you with Good Reason, each as defined in the CorePoint
Lodging Inc. Executive Severance Plan (the “Executive Severance Plan”)), you
will remain eligible to vest in your long-term incentives as follows:

 

  •   With respect to the Restricted Stock award, if such qualifying termination
occurs prior to a Change in Control (as defined in the Incentive Plan), then you
will vest in the portion of such award that would have vested on the next
scheduled vesting date, and if such qualifying termination occurs on or
following a Change in Control, then you will fully vest in such award. In
addition, if your employment with the Company terminates as a result of your
death or Disability (as defined in the Incentive Plan) (whether before, on or
following a Change in Control), then you will fully vest in such award.

 

  •   With respect to the Performance Share Units, if you undergo a qualifying
termination or if your employment with the Company terminates as a result of
your death or Disability, in each case, prior to a Change in Control, you will
be eligible to vest in a pro rata portion of such award, subject to achievement
of the applicable performance metrics based on actual performance through the
date of such termination. In the event of a Change in Control prior to the
Regular Vesting Date (as will be defined in the Award Agreement), then you will
be eligible to vest in a portion of such award, subject to achievement of the
applicable performance metrics based on actual performance through the Change in
Control.

In addition, in connection with your appointment as Executive Vice President and
Chief Operating Officer, the Company will award you (i) a one-time grant of
Restricted Stock under the Incentive Plan, with a grant date value of
$1,050,000, based on the Initial Closing Price, which, subject to your continued
employment through the applicable date, shall vest on the third anniversary of
the date of grant and (ii) a one-time grant of Restricted Stock under the
Incentive Plan, with a grant date value of $1,050,000, based on the Initial
Closing Price, which, subject to your continued employment through the
applicable date, shall vest on the fourth anniversary of the date of grant. Such
awards of Restricted Stock shall otherwise be subject to the terms of an Award
Agreement that you will be required to execute in connection with such grant. If
you undergo a qualifying termination of employment (i.e., by the Company without
Cause, by you with Good Reason, or as a result of your death or Disability), you
will fully vest in such award.

 

2



--------------------------------------------------------------------------------

Benefits: Commencing on May 15, 2018, it is anticipated that you will be
eligible to participate in the various benefit plans which are expected to be
offered by the Company from time to time, including health, insurance,
retirement, vacation/PTO and other benefits, in each case, subject to the terms
and conditions set forth in the applicable benefit plan. You will also
participate in the Executive Severance Plan in accordance with its terms.

Taxes: All of the compensation and benefits provided to you by the Company shall
be subject to reduction for taxes as required by applicable law.

This letter is not intended to create an employment contract for any set period
of time, rather your employment with the Company is “at will”, meaning you or
the Company may terminate your employment at any time or for any reason, with or
without notice. The “at will” nature of your relationship with the Company may
not be modified or amended except by written agreement between you and the
Board.

This letter supersedes and replaces, as applicable, any and all agreements
between you and the Company, with respect to all subject matters included in
this letter.

To accept your appointment as Executive Vice President and Chief Operating
Officer of the Company, please execute this letter where indicated below, and
return the executed copy to La Quinta Holding Inc.’s General Counsel. This
letter may be executed in two or more counterparts, each of which shall be
deemed to be an original but all of which together shall constitute one and the
same instrument. The execution of this letter may be by actual or facsimile
signature. The letter shall be governed by and construed in accordance with the
laws of the State of Texas applicable to contracts made and to be performed
entirely within such State.

 

Sincerely, /s/ Keith Cline Keith Cline

 

3



--------------------------------------------------------------------------------

Agreed and Accepted this 13 day of April, 2018 /s/ John Cantele John Cantele

 

[Signature Page to CorePoint Lodging Inc. Offer Letter]